DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  Each of claims 1, 11 and 18 recite “an introducer configured for accessing a blood vessel of patient” (see line 3 of claim 1, line 3 of claim 11 and line 4 of claim 18). The term .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 18 has been amended to recite “An introducer assembly for introducing a catheter into a blood vessel of a patient, the introducer assembly including a hemostasis valve apparatus, the introducer assembly comprising: an introducer […]; a valve body […]; a compressible seal […]; and a cross-slit seal […]”. As written, this claim requires the introducer assembly to include both (1) “a hemostasis valve apparatus” and (2) “a valve body” + “a compressible seal” + “a cross-slit seal”. However, an assembly having both items (1) and (2) does not appear to be disclosed; rather, the disclosure appears to set forth that item (1) itself comprises the structures of item (2). For the sake of examination, this is the interpretation applied to the claim. Accordingly, claim 18 is interpreted as reciting “An introducer assembly for introducing a catheter into 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US Pat 5,935,112) in view of LaBean et al. (PG PUB 2010/0193516).
Re claim 1, Stevens discloses an introducer assembly (10+the “introducer” of Col 6, Line 18) for introducing a catheter into a blood vessel of a patient (it is noted that the phrase “for introducing a catheter into a blood vessel of a patient” is a functional language and therefore a “catheter” is not a part of the claimed invention; in view of Col 14, Lines 31-35, this limitation is met), comprising: an introducer  (Col 6, Line 19) configured for accessing a blood vessel of a patient (Col 14, Lines 31-35), the introducer having a port (at the proximal end thereof which connects to portion 18 of third part 12+18, as described in Col 6, Lines 18-20); a valve body 10 (Fig 1) comprising a plurality of detachable parts including a first detachable part 42 (Fig 1), a second 
Stevens discloses that the second seal 36 has an aperture 78 (Fig 3) therethrough; therefore, Stevens does not disclose that the second seal is a slit seal. Additionally, Stevens discloses that second seal 36 substantially forms a seal around the medical instrument and substantially stops the loss of fluids through the second seal, but that, in some instances, some amount of body fluids may pass through aperture (Col 14, Lines 39-46); therefore, Stevens does not disclose that the second seal maintains a seal as the medical instrument undergoes lateral translation through the lumen of the valve body. 
LaBean, however, teaches an introducer assembly 20 (Fig 1,3) comprising a proximal seal 40 (Fig 3; comparable to seal 44 of Stevens) and a distal seal 42 (Fig 3; comparable to the second seal 36 of Stevens), wherein the distal seal is a slit seal (as seen in Fig 1) that maintains a seal as a medical instrument undergoes lateral translation therethrough (Para 47) for the purpose of forming liquid- and air-tight seals both when an instrument is present and when an instrument is not to ensure that an external environment is always separated from an internal environment (Para 37,47). 
Re claim 2, as set forth in the rejection of claim 11 above, Stevens does not disclose that the second seal is a slit seal; accordingly, Stevens, also does not disclose that the second seal is a cross-slit seal. LaBean, however, teaches that the slit seal (taught in the rejection of claim 1 above) is a cross-slit seal (as seen in Fig 1) for the purpose of forming liquid- and air-tight seals both when an instrument is present and when an instrument is not to ensure that an external environment is always separated from an internal environment (Para 37,47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second seal of Stevens to be a cross-slit seal, as taught by LaBean, for the purpose of forming liquid- and air-tight seals both when an instrument is present and when an instrument is not to ensure that an external environment is always separated from an internal environment (Para 37,47)
Re claim 3, Stevens discloses that an outer diameter of the compressible seal is substantially equal to an inner diameter of a cavity 88 (Fig 2) formed at a proximal end (to the right in Fig 3) of the first detachable part (as seen in Fig 3).
Re claim 4, Stevens (as modified with the slit seal of LaBean) discloses that a diameter of the slit seal is substantially equal to an inner diameter of a cavity 52 (Fig 2) 
Re claim 5, Stevens discloses that an inner diameter of the compressible seal is substantially equal to an outer diameter of the medical instrument (as set forth in the rejection of claim 1 above, the “medical instrument” is not a part of the claimed invention; since the compressible seal could be used with a medical instrument having an outer diameter that is substantially equal to the inner diameter of the compressible seal (similar to what is seen in Fig 5), this limitation is met).  
Re claim 6, Stevens discloses that the compressible seal is made from a rubber material (Col 10, Lines 41-45).  
Re claim 7, as set forth in the rejection of claim 1 above, Stevens does not disclose that the second seal is a slit seal; therefore, Stevens also does not disclose that the slit seal is made from a silicone material. LaBean, however, teaches that the slit seal (taught in the rejection of claim 1 above) is made from a silicone material (Para 43) for the purpose of ensuring the seal maintains flexibility, pliability, elasticity and resiliency (Para 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stevens to include the second seal as a slit seal made from a silicone material, as taught by LaBean, for the purpose of ensuring the seal maintains flexibility, pliability, elasticity and resiliency (Para 43). 
Re claim 8, Stevens (with the modified slit seal of LaBean) discloses that the compressible seal is proximal in relation to the slit seal (as seen in Fig 3).  
Re claim 9, Stevens discloses that the valve apparatus is a hemostasis valve (Col 5, Line 54).  
Re claim 11, Stevens discloses an introducer assembly (10+the “introducer” of Col 6, Line 18) for introducing a catheter into a blood vessel of a patient (it is noted that the phrase “for introducing a catheter into a blood vessel of a patient” is a functional language and therefore a “catheter” is not a part of the claimed invention; in view of Col 14, Lines 31-35, this limitation is met), comprising: an introducer  (Col 6, Line 19) configured for accessing a blood vessel of a patient (Col 14, Lines 31-35), the introducer having a port (at the proximal end thereof which connects to portion 18 of third part 12+18, as described in Col 6, Lines 18-20); a plurality of detachable parts including a first detachable part 42 (Fig 1), a second detachable part 46 (Fig 1) and a third detachable part 12+18 (Fig 1) each having a housing (the bodies of 42, 46 and 12+18 themselves), wherein the respective housing of each of the detachable parts are connected together in an axial fashion to form a valve body (as seen in Fig 3), the first detachable part detachably connected to the third detachable part (as seen in Fig 3; Col 12, Lines 35-37 disclose that the connection can be via “interference fit” which is known in the art to be detachable upon the application of sufficient force – see Para 37 of PG PUB 2009/0005740 to Smith, for example, which is not used in the rejection but, rather, used only as a teaching reference), and the second detachable part detachably connected to the first detachable part (via threads 120,202, as seen in Fig 2,3), the valve body having a proximal end (to the right in Fig 1,3) and a distal end (to the left in Fig 1,3) and defining a lumen 202+86+50 (Fig 3) for passage of a catheter therethrough (it is noted that the phrase “for passage of a catheter therethrough” is a functional limitation and therefore a “catheter” is not a part of the claimed invention; in view of Fig 5, this limitation is met), the distal end of the valve body coupled to the port of the 
Stevens discloses that the second seal 36 has an aperture 78 (Fig 3) therethrough; therefore, Stevens does not disclose that the second seal is a slit seal. Additionally, Stevens discloses that second seal 36 substantially forms a seal around the medical instrument and substantially stops the loss of fluids through the second seal, but that, in some instances, some amount of body fluids may pass through aperture (Col 14, Lines 39-46); therefore, Stevens does not disclose that the second seal maintains a seal as the catheter or guidewire undergoes lateral translation through the continuous lumen. 

Re claim 12, Stevens discloses that the first detachable part and the second detachable part comprise complementary screw thread grooves 120,202 (Fig 2,3), and wherein the relative movement comprises screwing the first detachable part in relation to the second detachable part (Col 13, Lines 46-59).
Re claim 13, as set forth in the rejection of claim 11 above, Stevens does not disclose that the second seal is a slit seal; accordingly, Stevens, also does not disclose that the second seal is a cross-slit seal. LaBean, however, teaches that the slit seal 42 (Fig 1) is a cross-slit seal (as seen in Fig 1) for the purpose of forming liquid- and air-tight seals both when an instrument is present and when an instrument is not (Para 37,47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second seal of Stevens to be a cross-slit 
 Re claim 14, Stevens discloses that an outer diameter of the compressible seal is substantially equal to an inner diameter of a cavity 88 (Fig 2) formed at a proximal end (to the right in Fig 3) of the first detachable part (as seen in Fig 3).
Re claim 15, Stevens discloses that the compressible seal is made from a rubber or silicone material (Col 10, Lines 41-45).  
Re claim 16, Stevens (with the modified slit seal of LaBean) discloses that the compressible seal is proximal in relation to the slit seal (as seen in Fig 3).  
Re claim 18, Stevens discloses an introducer assembly (10+the “introducer” of Col 6, Line 18) for introducing a catheter into a blood vessel of a patient (it is noted that the phrase “for introducing a catheter into a blood vessel of a patient” is a functional language and therefore a “catheter” is not a part of the claimed invention; in view of Col 14, Lines 31-35, this limitation is met), the introducer assembly including a hemostasis valve apparatus (Col 5, Line 54), the introducer assembly comprising: an introducer  (Col 6, Line 19) configured for accessing a blood vessel of a patient (Col 14, Lines 31-35), the introducer having a port (at the proximal end thereof which connects to portion 18 of third part 12+18, as described in Col 6, Lines 18-20); a valve body 42+46+12+18 (Fig 1) comprising a plurality of detachable parts including a first detachable part 42 (Fig 1), a second detachable part 46 (Fig 1) and a third detachable part 12+18 (Fig 1) each having a housing (the bodies of 42, 46 and 12+18 themselves), wherein the respective housing are connected together in an axial fashion to form the valve body (as seen in Fig 3), the valve body having a proximal end (to the right in Fig 1) and a distal end (to 
Stevens discloses that the second seal 36 has an aperture 78 (Fig 3) therethrough; therefore, Stevens does not disclose that the second seal is a cross-slit seal. Additionally, Stevens discloses that second seal 36 substantially forms a seal around the medical instrument and substantially stops the loss of fluids through the second seal, but that, in some instances, some amount of body fluids may pass through aperture (Col 14, Lines 39-46); therefore, Stevens does not disclose that the second seal maintains a seal as the medical instrument undergoes lateral translation through the lumen of the valve body. 
LaBean, however, teaches an introducer assembly 20 (Fig 1,3) comprising a proximal seal 40 (Fig 3; comparable to seal 44 of Stevens) and a distal seal 42 (Fig 3; comparable to the second seal 36 of Stevens), wherein the distal seal is a cross-slit seal (as seen in Fig 1) that maintains a seal as a medical instrument undergoes lateral translation therethrough (Para 47) for the purpose of forming liquid- and air-tight seals both when an instrument is present and when an instrument is not to ensure that an 
Re claim 19, Stevens (as modified with the cross-slit seal of LaBean) discloses that an inner diameter of the compressible seal is substantially equal to an outer diameter of the medical instrument (as set forth in the rejection of claim 1 above, the “medical instrument” is not a part of the claimed invention; since the compressible seal could be used with a medical instrument having an outer diameter that is substantially equal to the inner diameter of the compressible seal (similar to what is seen in Fig 5), this limitation is met), and wherein the compressible seal is proximal in relation to the cross-slit seal (as seen in Fig 3).
Re claim 20, Stevens discloses that the medical apparatus is one of a catheter and a guidewire (as set forth in the rejection of claim 18 above, the “medical apparatus” is not a part of the claimed invention; since the introducer assembly could be used with either a catheter or a guidewire (similar to what is seen in Fig 5), this limitation is met).  
Re claim 21, Stevens discloses that the third detachable part comprises a tubular body 12 (Fig 1) having a connector tube 22 (Fig 1) integrally formed with the tubular body (as seen in Fig 1), 6Attorney Docket 17-023 US1the connector tube extending at a non-zero angle from the tubular body (as seen in Fig 1) and having a central lumen (“central bore”, Col 6, Line 24) in fluid communication with the lumen of the valve body (Col 6, Lines 23-26).
Re claim 22, Stevens discloses that the connector tube extends orthogonally from the tubular body (as seen in Fig 1).

Response to Arguments
Applicant’s arguments filed 11/30/2020 have been considered but are moot in view of the present detailed action in which the claims have been rejected with a different combination of prior art than was previously applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783